Title: From Benjamin Franklin to David Hartley, 17 April 1784
From: Franklin, Benjamin
To: Hartley, David



Dear Sir
Passy April 17 1784

The Commissioners have received the Letter you did them the honour of writing to them the 9th Instant, and are glad to learn that they may expect the Pleasure of seeing you soon again at Paris. It is a particular Satisfaction to me, as it will give me an opportunity of communicating an Idea to you in Conversation which may tend to promote your excellent views of “effecting a cordial & conciliatory Intercourse between our Countries,” but which I cannot so well explain at present by writing.
The Bearer, Col. Harmar, is an American of good Character, who visits England in Curiosity to see the Country and People he has been fighting against. I wish to give him a good Opinion of them by the Sample he may be acquainted with, and therefore beg leave to recommend him to your Acquaintance & Civilities. With great & inalterable Esteem & Affection I am ever my dear Friend Yours most sincerely

B Franklin
David Hartley Esqr

